Citation Nr: 0844032	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-32 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to a compensable disability rating for 
service-connected left ear hearing loss.

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to April 
1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico. 


FINDINGS OF FACT

1.  The veteran's alleged in-service stressors have not been 
verified and cannot be verified by VA.

2.  The veteran's left ear hearing loss is manifested by an 
average pure tone threshold of 47.5 decibels and speech 
discrimination score of 94.

3.  The veteran's right ear hearing loss did not have onset 
during the veteran's active service and was not caused or 
aggravated by the veteran's service.  

4.  A rating in excess of 10 percent for recurrent tinnitus 
is not available under Diagnostic Code 6260.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A.  § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).

2.  The criteria for entitlement to service connection for 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.385, 4.85, 4.86 (2008).  

3.  The criteria for entitlement to a compensable evaluation 
for left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85 Diagnostic Code 6100 (2008).  

4.  The criteria for entitlement to a disability rating in 
excess of 10 percent for tinnitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 4.1, 4.2, 
4.7, 4.10, 4.87 Diagnostic Code 6260 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Post-Traumatic Stress Disorder

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM-
IV).  Id.; see also 38 C.F.R. § 4.125(a) (2008).

Here, the veteran was diagnosed with PTSD by VA staff 
psychiatrists in June 2004 and September 2006 and by a Social 
Security Administration (SSA) psychiatrist in September 2005.  
This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  

As discussed above, establishing service connection for PTSD 
requires credible supporting evidence that the claimed in-
service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) 
(Board must make a specific finding as to whether the veteran 
engaged in combat).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service 
in a combat zone does not establish that a veteran engaged in 
combat with the enemy.  Id.  Whether the veteran engaged in 
combat with the enemy is determined through the receipt of 
certain recognized military citations or other supportive 
evidence.  West v. Brown, 7 Vet. App. 70 (1994).

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

At a September 2005 SSA disability examination, the veteran 
reported to the examining psychiatrist that he served a tour 
in Vietnam where he was on patrol, was "under constant 
fire", and broke his jaw when it was hit by shrapnel.  

If true, this would be considered combat with the enemy.  

The Board can find no evidence in the veteran's personnel 
records and DD-214 of that which the veteran asserts.  While 
the veteran's military occupation specialty (MOS) was "heavy 
weapons infantryman," his service personnel records do not 
contain any indication that the veteran received any of the 
awards or citations presumptively indicative of engaging in 
combat with the enemy, such as the Combat Infantryman Badge.  

More significantly, there is no evidence in the veteran's 
service personnel records that he ever served in Vietnam.  

According to the veteran's service personnel records, his 
only foreign deployment was to Germany and he did not receive 
a Vietnam Service Medal.  The veteran's military service 
ended in April 1964, several months before the start of the 
Vietnam War.  

Finally, there is no evidence in the veteran's service 
treatment records that he suffered a shrapnel wound to the 
jaw.

Accordingly, the Board finds no objective basis to find that 
the veteran engaged in combat with the enemy.  The record in 
this case not only does not support the claim of PTSD, it 
provides highly probative evidence against the claims of the 
veteran regarding combat in service.

Because the record does not demonstrate that the veteran 
engaged in combat with the enemy, his alleged in-service 
stressors must be corroborated.

The veteran's alleged stressors, as described in his October 
2004 claim, include believing he would be invading Cuba 
during the Cuban Missile Crisis, having to recover body parts 
from fellow soldiers who were killed after lightning struck 
their truck, and participating in "war games", including a 
simulated capture.  

In this regard, it must be noted that in light of the 
statements the veteran provided to SSA, the Board must find 
that the veteran's statements, overall, provide evidence 
against his own claim, indicating that he is an inaccurate 
historian.  Such a finding impacts all of his claims with the 
VA.  

The Board has reviewed the veteran's statements and finds 
that because of a lack of sufficient detail, the alleged 
stressors are of a nature that would be impossible to verify 
through official records.  

The veteran first alleges that during the Cuban Missile 
Crisis, his unit was on alert and standing by to invade Cuba.  
He reports that he was informed that the life expectancy of a 
soldier storming a Cuban beach was 11 seconds.  He alleges 
that he sat for hours waiting for the word to move out until 
word came that the missiles would be removed.  

The veteran has not provided any details regarding when this 
alleged incident occurred or what unit he was serving with at 
the time, making it impossible to verify the alleged stressor 
using unit records.  Furthermore, according to the veteran's 
personnel records, he deployed for Germany in mid October 
1962, right before the height of the Cuban Missile Crisis and 
therefore would have been stationed in Germany when the 
crisis was resolved.  The Board suspects that if an invasion 
of Cuba had been ordered, the attack would have been launched 
from the southern United States, not Frankfurt, Germany.  
Thus, the Board finds the veteran's claim that he was in full 
combat gear preparing to attack Cuban when word came that the 
Cuban Missile Crisis had been resolved to be highly unlikely.  

The veteran next alleges that during a training exercise, he 
was assigned to recover the burned bodies of soldiers whose 
truck had been struck by lightening.  The veteran has not 
provided any details about the alleged incident, including 
when and where the alleged incident took place and the names 
and units of the men killed.  Without such information, it is 
impossible to corroborate that the incident occurred.  Thus, 
there is no evidence to corroborate this alleged stressor and 
it is not verifiable through the assistance of VA.  

Finally, the veteran claims that while participating in "war 
games" in North and South Carolina, he was "captured" and 
subject to harsh treatment, including being forced to stand 
in a pit of sand and water.  He asserts that although he was 
able to "escape", it took him so long to rejoin his unit 
that he was charged with being AWOL and subject to 
disciplinary procedure.  

Once again, the veteran has failed to provide specific 
details about the alleged stressor, such as the dates when 
the training exercise occurred and what unit the veteran was 
assigned to at the time.  Furthermore, even if it were 
possible to verify that a training exercise took place, it 
would be impossible to confirm that the alleged physical and 
verbal abuse occurred since this type of conduct would not be 
recorded in official records.  Thus, there is no evidence to 
corroborate this alleged stressor and it is not verifiable 
through the assistance of VA.  Additionally, there is no 
evidence in the veteran's service personnel records that he 
was declared AWOL, providing further evidence against his 
claim.  

The Board finds that the veteran's stressors statements are, 
at best, vague, providing evidence against his assertions 
and, at worst, highly non-credible.  This is particularly 
true in light of the fact that at least some of the veteran's 
cited stressors could be confirmed by the VA if he provided 
us with basic information.  

The fact that the veteran's stressor statements are 
contradicted by official records and are not always clear 
only diminishes the veteran's overall creditability with the 
Board, undermining all his claims.  

The Board has carefully considered the veteran's statements 
and the evidence of record, but the veteran has not provided 
the necessary verification of his stressors or any evidence 
that he engaged in combat.  As this essential element of a 
service connection claim for PTSD has not been established, 
the veteran's claim must be denied.  The evidence as to that 
issue is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).

Right Ear Hearing Loss

The veteran is also seeking entitlement to service connection 
for hearing loss in his right ear.  

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

The veteran was given a hearing evaluation prior to 
separation from service in February 1964.  Pure tone 
thresholds measured in the right ear at 500, 1,000, 2,000, 
and 4,000 Hertz were 0, 0, 0, and 5 decibels, respectively.  
Speech recognition test scores were not listed nor were 
measurements at 3000 Hz.  This is evidence that the veteran 
did not have a right ear hearing loss disability as set forth 
at 38 C.F.R. § 3.385 at separation from service.  

In October 2004, March 2005, and January 2007, the veteran 
underwent VA hearing evaluations.  In October 2004, pure tone 
thresholds measured in the right ear at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz were 40, 35, 30, 40, and 65 decibels, 
respectively.  In March 2005, pure tone thresholds measured 
in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
were 15, 10, 10, 25, and 45 decibels, respectively.  Speech 
recognition test scores showed right ear discrimination at 
96%.  In January 2007, pure tone thresholds measured in the 
right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
10, 5, 15, 35, and 55 decibels, respectively.  Speech 
recognition test scores showed right ear discrimination at 
94%. 

In the opinion of the March 2005 VA examiner, the veteran's 
current hearing loss in his right ear is not related to the 
veteran's military service, as the veteran's hearing in his 
right ear was normal at separation from service.  

The veteran's representative argues that the VA examiner's 
opinion is flawed because she relied on the absence of 
hearing loss in service to determine that the veteran's 
current hearing loss was not caused by the veteran's service.  

In this case, this is not a situation where there is no 
record of an injury or disease in a veterans service 
treatment records, but he or she has a credible account of 
the injury which was not considered.  Here, the veteran's 
hearing was tested at separation from service and it was 
determined that the veteran's hearing in his right ear was 
normal based on defined criteria.  Thus, the examiner's 
conclusion that the veteran's right hearing loss was not 
caused by his military service was based on competent medical 
evidence, not the mere absence of information in the 
veteran's service treatment records.  

Based on the examiner's opinion, the Board finds that the 
veteran's right ear hearing loss was not caused or aggravated 
by his active service or within one year of service.  The 
evidence as to that issue is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As the veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for left ear hearing loss and tinnitus, the Board 
must evaluate all the evidence of record reflecting the 
severity of the veteran's disability from the date of grant 
of service connection to the present.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  This could result in staged 
ratings; i.e. separate ratings for different time periods.  
Id.

Left Ear Hearing Loss

The veteran is seeking an initial compensable rating for 
service connected left ear hearing loss.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Other than exceptional 
cases, VA arrives at the proper designation by mechanical 
application of Table VI, which determines the designation 
based on results of standard test parameters.  Id.  Table VII 
is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2007) 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

Where only one ear is service connected, the non service-
connected ear will be assigned a Roman Numeral designation of 
"I".  38 C.F.R. § 4.85(f).  

Of record are results from VA audiological testing from 
October 2004, March 2005, and January 2007.  The October 2004 
audiology consultation yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 40, 25, 30, 40, and 65 decibels, respectively, 
for an average over the four frequencies of interest of 42.5 
decibels.  Pure tone thresholds measured in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz were 35, 25, 70, 65, 
and 80 decibels, respectively, with an average over the four 
frequencies of interest of 60 decibels.  Speech 
discrimination scores were not available.  These results show 
that the veteran has exceptional hearing impairment as 
contemplated in 38 C.F.R. § 4.86 in the left ear.

Application of 38 C.F.R. § 4.85 Table VIA to the October 2004 
measurements results in assignment of Roman Numeral IV to the 
left ear and Roman Numeral I to the right ear, for the 
purpose of determining a disability rating.  A non-
compensable, or 0 percent, rating is derived from Table VII 
of 38 C.F.R. § 4.85 by intersecting row I with column IV.

The March 2005 VA examination yielded test results of pure 
tone thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz of 15, 10, 10, 25, and 45 decibels, 
respectively, for an average over the four frequencies of 
interest of 22.5 decibels.  Pure tone thresholds measured in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
10, 10, 50, 60, and 70 decibels, respectively, with an 
average over the four frequencies of interest of 47.5 
decibels.  Speech audiometry test results revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.  These results show that the veteran 
does not have exceptional hearing impairment as contemplated 
in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the October March 
2005 measurements results in assignment of Roman Numeral I to 
the left ear and Roman Numeral I to the right ear, for the 
purpose of determining a disability rating. A non-
compensable, or 0 percent, rating is derived from Table VII 
of 38 C.F.R. § 4.85 by intersecting row I with column I.

The January 2007 VA examination yielded test results of pure 
tone thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz of 10, 5, 15, 35, and 55 decibels, 
respectively, for an average over the four frequencies of 
interest of 27.5 decibels.  Pure tone thresholds measured in 
the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 
5, 55, 60, and 70 decibels, respectively, with an average 
over the four frequencies of interest of 47.5 decibels.  
Speech audiometry test results revealed speech recognition 
ability of 94 percent in the right ear and of 94 percent in 
the left ear.  These results show that the veteran does not 
have exceptional hearing impairment as contemplated in 
38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the January 2007 
measurements results in assignment of Roman Numeral I to the 
left ear and Roman Numeral I to the right ear, for the 
purpose of determining a disability rating. A non-
compensable, or 0 percent, rating is derived from Table VII 
of 38 C.F.R. § 4.85 by intersecting row I with column I.

In conclusion, the results from the audiological testing do 
not provide for assigning a compensable evaluation for the 
veteran's left ear hearing loss.  The Board does not find 
evidence that the veteran's hearing loss disability should be 
increased for any period based on the facts found during the 
whole appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  As such, the claim for a higher evaluation for left 
ear hearing loss must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).

Tinnitus

Finally, the veteran is seeking entitlement to a disability 
rating in excess of 10 percent for service connected 
tinnitus.  

Recurrent tinnitus is rated under Diagnostic Code 6260.  A 
single evaluation is assigned for recurrent tinnitus, 
regardless of whether the tinnitus occurs in one ear or both.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  A 10 percent 
disability rating is the highest rating available under 
Diagnostic Code 6260, thus, the veteran cannot be awarded an 
increased rating for tinnitus.  

There is no evidence that the veteran suffers from any other 
disease of the ear for which additional compensation could be 
awarded.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R.  § 3.102 (2007).

Finally, the Board finds no reason to refer any of the claims 
to the Compensation and Pension Service for consideration of 
extra-schedular evaluations under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule. 
VAOGCPREC 6-96. 

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in November 2004 that informed him of what evidence 
was required to substantiate his claim and of the veteran's 
and VA's respective duties for obtaining evidence.  This 
letter was sent prior to the initial adjudication by the RO. 

In March 2006 the RO sent the veteran a letter explaining how 
VA assigns disability ratings and effective dates.  The 
letter also informed him of what evidence was required to 
substantiate his claims and of the veteran's and VA's 
respective duties for obtaining evidence.  

However, this notice was not provided to the veteran prior to 
the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of supplemental statements of the case issued in February 
2007, April 2008, and August 2008, after the notice was 
provided in March 2006.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although the issues before the Board include whether the 
veteran's left ear hearing loss and tinnitus are properly 
rated, the appeal arises from a claim for entitlement to 
service connection, not an increased rating claim.  See 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining 
that a disagreement with an initial rating assigned for a 
disability following a claim for service connection is part 
of the original claim and technically not a claim for an 
increased rating).  Regardless, Vazquez-Flores notice was 
provided the veteran in June 2008.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records and service personnel records, as 
well as VA treatment records and SSA records.  The veteran 
was also afforded VA audiological examinations in March 2005 
and January 2007.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


